Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  examiner found few relevant arts:
Yamazaki (JP 2013132139) teaches adjusting charging mode in response to activating the camera (the camera system control unit 131 detects that the digital camera 100 is placed on the charger 200 and is ready for wireless charging. Then, the camera system control unit 131 uses the detection of the chargeable state as a trigger to shift the power mode of the digital camera 100 from the normal mode in which the subject image is captured to the charging mode.
  Here, the charging mode in the present embodiment is a power supply mode for executing a wireless charging process of the digital camera 100 and a reservation process to be described later. That is, in the charging mode, the camera system control unit 131 reduces power supply to members related to imaging of subject images, such as optical system members and imaging system members. More specifically, the charging mode includes a first charging mode in which the digital camera 100 executes only the wireless charging process, a second charging mode in which the wireless charging process and the reservation process are executed in parallel, and a reservation process. Including a third charging mode that only performs.

  In the second charging mode, the camera system control unit 131 can reduce the power required for imaging and the power required to perform a reservation process for deferring execution during wireless charging. In this case, the camera system control unit 131 drives the digital camera 100 with power required to execute the wireless charging process and the reservation process executed during the wireless charging. More specifically, the camera system control unit 131 controls the secondary battery 144 so that at least the power that allows the camera system control unit 131, the power receiving circuit 143, the image processing unit 134, and the recording control unit 138 to operate. , Supply to each. In the second charging mode, the power receiving circuit 143 charges the secondary battery 144 under the instruction of the camera system control unit 131, and at the same time, the camera system control unit 131, the image processing unit 134, and the recording control unit 138. In addition, the power required for executing the reservation process may be directly supplied. In this case, the camera system control unit 131 uses the power supplied from the charger 200 via the power receiving circuit 143 to execute the charging of the secondary battery 144 and the reservation process in parallel)

	Hyun (20170025887) teaches a mobile device (Fig. 1, el. 10 and Paragraph 35), with wireless charging (Paragraph 7), the processor transmits to the wireless charging device, at least one of a signal for requesting reduction of transmission power or change of transmission frequency (Paragraph 84), Hyun teaches doing so is to reduce the electromagnetic noise to improve the operation of a device effective by the wireless charging electromagnetic noise (Paragraph 46), which is reads on { selectively adjusting, by the mobile computing device, one or more parameters of the wireless charging link, wherein wireless charging via the wireless charging link with the adjusted one or more parameters generates less noise while the mobile computing device receives electrical power via the wireless charging link than wireless charging with unadjusted one or more parameters).
None of the cited arts alone or in reasonable combination teaches {wherein wireless charging via the wireless charging link with the adjusted one or more parameters generates less noise in images captured by the camera while the mobile computing device receives electrical power via the wireless charging link than wireless charging with unadjusted one or more parameters, wherein selectively adjusting the one or more parameters of the wireless charging link comprises adjusting a frequency of the wireless charging link}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652